Case 1:19-cv-11218-VM-RWL Document 57 Filed 03/05/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
ART MEDIA LLC,                     :
                                   :
                    Plaintiff,     :    19 Civ. 11218 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
CHRISTOPHER BRANT,                 :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiff and Counterclaim Defendant Art Media LLC (“Art

Media”) brought this action on December 6, 2019 against

Defendant     and     Counterclaim            Plaintiff     Christopher        Brant

(“Brant”) for breach of contract. (See Dkt. No. 1.) In his

Answer, Brant raised sixteen affirmative defenses. (See Dkt.

No. 11.) In a jointly filed letter, Art Media expressed an

intent to move to strike Brant’s affirmative defenses, and

Brant    expressed        an    intent        to   seek     leave       to     assert

counterclaims against Art Media. (See Dkt. No. 18.) Brant

subsequently        filed      an   Amended        Answer       that    pled     five

affirmative defenses and asserted counterclaims for breach of

contract and breach of the covenant of good faith and fair

dealing. (See Dkt. No. 24.)

        On   July    1,     2020,   Art       Media     moved    to    dismiss   the

counterclaims       and     strike    three        of     Brant’s      affirmative

defenses. (“Motion,” Dkt. No. 40.) Magistrate Judge Robert W.



                                          1
Case 1:19-cv-11218-VM-RWL Document 57 Filed 03/05/21 Page 2 of 3



Lehrburger, to whom this Court referred the matter for general

pretrial purposes, issued a Report and Recommendation (the

“Report”) dated February 12, 2021, recommending that Art

Media’s Motion be granted in part and denied in part. (Dkt.

No. 56.) The Report is incorporated and attached hereto. To

date, neither Art Media nor Brant has filed objections to the

Report.

      When considering the findings and recommendations of a

Magistrate Judge, the Court may “accept, reject, or modify

[them], in whole or in part.” 28 U.S.C. § 636(b)(1). The Court

must make a de novo determination of any portions of a

magistrate’s report or findings to which a party raises an

objection but reviews only for “clear error on the face of

the record” when there are no timely objections to the report.

Banks v. Comm’r of Soc. Sec., No. 19 Civ. 929, 2020 WL

2765686, at *1 (S.D.N.Y. May 27, 2020). Clear error is found

only when, upon review of the entire record, the Court is

left with “the definite and firm conviction that a mistake

has been committed.” Laster v. Mancini, No. 07 Civ. 8265,

2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25, 2013) (quoting

United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

      Because no objections to the Report have been filed, and

the deadline for objections has passed (see Report at 16),

the Court reviews for clear error. The Court has reviewed the


                                  2
Case 1:19-cv-11218-VM-RWL Document 57 Filed 03/05/21 Page 3 of 3



full record of this case, including each of the counterclaims

and affirmative defenses Brant raises, the parties’ papers

submitted in connection with Art Media’s Motion, and the

analysis    and     conclusions      contained         in    Magistrate           Judge

Lehrburger’s Report. The Court finds no clear error and

therefore adopts the Report in its entirety.

                                     ORDER

      Accordingly, for the reasons stated above, it is hereby

      ORDERED       that    the   motion       filed        by        Plaintiff     and

Counterclaim        Defendant     Art       Media     LLC        to     dismiss     the

counterclaims,       and    strike      the    affirmative             defenses,     of

Defendant     and     Counterclaim          Plaintiff       Christopher           Brant

(“Brant”) (Dkt. No. 40) is GRANTED in part, insofar as Brant’s

counterclaims are dismissed without prejudice, Brant’s third

affirmative       defense    is   stricken          without       prejudice,        and

Brant’s     fourth     affirmative          defense         is        stricken    with

prejudice, and DENIED in part as to Brant’s second affirmative

defense.


SO ORDERED.

Dated:      New York, New York
            5 March 2021




                                        3
